Citation Nr: 1522128	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an increased rating in excess of 10 percent prior to June 20, 2008, and in excess of 30 percent from June 20, 2008.

3.  Entitlement to a compensable rating for a bilateral hearing loss disability.

4.  Entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome, right knee.

5.  Entitlement to an increased rating in excess of 10 percent for right shoulder bursitis.

6.  Entitlement to an increased rating in excess of 10 percent for headaches.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veteran's Law Judge at an August 2013 Travel Board hearing.  A copy of the transcript is associated with the claims file.  

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability, including at his August 2013 Travel Board hearing.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating Claims

The Veteran's most recent VA examinations for right knee patellofemoral pain syndrome, right shoulder bursitis, and headaches were in February 2012.  His most recent VA examination for his hearing loss disability was in October 2009, and for his anxiety with depressive symptoms in April 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since those examinations the Veteran has claimed that his conditions have worsened significantly, including in a December 2014 statement.  As a result, new examinations are warranted to determine the current severity of the Veteran's symptoms. 

Service Connection for TBI

The Veteran has not been afforded a VA examination to determine the etiology of his claimed traumatic brain injury (TBI).  The Veteran has consistently alleged that his TBI is the result of an IED explosion in late 2003 or early 2004.  Given that the Veteran's MOS and Form DD 214 are consistent with this, including a determination that he served in a designated imminent danger pay area, the Board finds no reason to doubt the Veteran's contention.  As a result, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

TDIU

The Board finds that the results of the new VA examinations are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for TBI. This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain additional medical treatment records, to obtain his service personnel file, and to schedule a VA examination for his claimed TBI. The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

2.  Contact the Veteran and request that he identify any additional medical treatment he has received for his conditions on appeal.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the etiology of the Veteran's claimed TBI. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record and the Veteran's lay statements, the examiner should:

a) Determine if the Veteran has a current diagnosis of TBI, or has had a diagnosis of TBI at any time during the pendency of the claim.

b)  If a diagnosis of TBI is made, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's TBI is causally or etiologically related to the Veteran's period of active service.  The examiner should address the Veteran's contentions with respect to an in-service IED explosion.

If a diagnosis of TBI is made, the examiner should identify all symptoms associated with the diagnosed TBI. The examiner should also, to the extent possible, differentiate those symptoms attributable to the Veteran's diagnosed TBI from those associated with other conditions the Veteran is currently diagnosed with.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Schedule the Veteran for appropriate VA examinations to determine the current level of severity of his right knee, hearing loss, anxiety, right shoulder, and headaches.  The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating the respective disabilities.  

Specifically, for the Veteran's psychiatric examination, a multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

For the Veteran's audiological examination, the examiner is reminded that in addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examination report should fully describe the effects of any hearing loss disability on the Veteran's occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

In addition, the examiner(s) should provide an opinion as to whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination, the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner to review.  The examiner must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on all of the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




